23 F.3d 403NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Cornelius TUCKER, Jr., Plaintiff Appellant,v.Sergeant GRIMES;  Correctional Officer Davis;  LieutenantWalker;  Correctional Officer Ryder, Defendants Appellees.
No. 94-6008.
United States Court of Appeals, Fourth Circuit.
Sumitted April 12, 1994.Decided May 4, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.
Cornelius Tucker, Jr., appellant pro se.
E.D.N.C.
VACATED AND REMANDED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Cornelius Tucker appeals from the district court's order denying his motion for leave to file a 42 U.S.C. Sec. 1983 (1988) complaint.  Under the terms of a pre-filing order, Tucker was required to seek leave from the court before filing any Sec. 1983 claims.  The district court denied the motion to file this complaint pursuant to the pre-filing order on the ground that it failed to state a claim.  Recently, the pre-filing injunction at issue in this case was found invalid, rendering the district court's enforcement of its terms error.  See Tucker v. Seiber, No. 93-7239 (4th Cir.  Mar. 2, 1994) (unpublished).  Consequently, we vacate the district court's order denying leave to file the complaint.*  We remand the case for further proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 We also deny Tucker's motion to remand all his pending appeals